Exhibit 10.1

RAIT FINANCIAL TRUST

2015 ANNUAL INCENTIVE COMPENSATION PLAN

TARGET CASH BONUS AWARD GRANT AGREEMENT

To: [Eligible Officer]

Attached as Appendix A hereto is the RAIT Financial Trust (‘RAIT”) 2015 Annual
Incentive Compensation Plan (the “Annual Cash Bonus Plan”) adopted under Article
VIII of the RAIT 2012 Incentive Award Plan (the “Plan”). You have been granted a
cash award (the “Target Cash Bonus Award”) under the Annual Cash Bonus Plan.
This Target Cash Bonus Award Grant Agreement (the “Grant Agreement”) sets forth
the terms and conditions related to such Target Cash Bonus Award. The Award is
contingent upon your acknowledgement and acceptance of the terms and conditions
as set forth in this Grant Agreement and in the Plan.

 

Grant Date:

March 31, 2015

Target Cash Bonus Amount:

$[            ]

Cash Award Opportunity:

Subject to the terms and conditions set forth in this Grant Agreement and the
Plan, RAIT hereby notifies you that you have the opportunity to receive a Target
Cash Bonus Award in an amount calculated with respect to your Target Cash Bonus
Amount in the manner set forth in the Annual Cash Bonus Plan. The actual amount
of the Target Cash Bonus Award shall be determined according to the achievement
or non-achievement of performance targets (the “Performance Targets”)
established by the Committee on March 31, 2015 and set forth in in the Annual
Cash Bonus Plan. The Participant shall not be entitled to receive any portion of
the Target Cash Bonus Award that does not become payable because of the failure
to fully satisfy the Performance Targets.

Tax Liability and Payment of Taxes:

You acknowledge and agree that any income or other taxes due from you with
respect to the Target Cash Bonus Award issued pursuant to this Grant Agreement
shall be your responsibility. Upon payment of the Target Cash Bonus Award, RAIT
will withhold a portion of such Target Cash Bonus Award as required towards
payment of your tax obligations.

Delivery:

The actual payment of the Target Cash Bonus Award, as adjusted pursuant to this
Grant Agreement or the Plan, will be made as soon as practicable following the
Committee’s determination of the achievement or nonachievement of the
Performance Targets; provided, however, that, in order to comply with certain
rules concerning the regulation of deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended, in no event will any such payment
be made later than March 15, 2016.

Transferability:

You may not transfer or assign the Target Cash Bonus Award for any reason, other
than under your will or as required by intestate laws. Any attempted transfer or
assignment will be null and void.



--------------------------------------------------------------------------------

Savings:

Any amounts paid pursuant to the Quantitative Bonus Award portion of this Target
Cash Bonus Award are intended to be considered “qualified performance-based
compensation” under section 162(m) of the Code and Article IX of the Plan If any
provision of this Grant Agreement with respect to such portion is determined to
be inconsistent with the requirements of Internal Revenue Code Section
162(m)(4)(C) or such Article, such portion shall be deemed to be a Target Cash
Bonus Award made solely under Article VIII of the Plan.

Clawback:

In addition to, and not in limitation of, the forfeiture of the Target Cash
Bonus Award (or any portion thereof) as provided in this Grant Agreement or the
Plan, RAIT may recover amounts paid to you pursuant to this Target Cash Bonus
Award to the extent that the Committee, following an appropriate investigation
and consideration of all relevant circumstances, determines that you have
engaged in fraud or willful misconduct that caused the requirement for a
material accounting restatement of RAIT’s financial statements due to material
noncompliance with any financial reporting requirement (excluding any
restatement due solely to a change in accounting rules).

Miscellaneous:

As a condition of the granting of this Target Cash Bonus Award, you agree, for
yourself and your legal representatives and/or guardians, that this Grant
Agreement shall be interpreted by the Committee and that any such interpretation
of the terms of this Grant Agreement and any determination made by the Committee
pursuant to this Grant Agreement shall be final, binding and conclusive. This
Grant Agreement may be executed in counterparts. This Grant Agreement and the
Target Cash Bonus Award granted hereunder shall be governed by Maryland Law.

This Grant Agreement and the Target Cash Bonus Award granted hereunder are
granted under and governed by the terms and conditions of the Plan, the
provisions of which are incorporated herein by reference. Additional provisions
regarding your Target Cash Bonus Award and definitions of capitalized terms used
and not defined in this Grant Agreement can be found in the Plan. Any
inconsistency between this Grant Agreement and the Plan shall be resolved in
favor of the Plan. You hereby acknowledges receipt of a copy of the Plan. The
invalidity or unenforceability of any provisions of this Grant Agreement shall
not affect the validity or enforceability of any other provision of this Grant
Agreement, which shall remain in full force and effect. In the event that any
provision of this Grant Agreement or any word, phrase, clause, sentence, or
other portion hereof (or omission thereof) should be held to be unenforceable or
invalid for any reason, such provision or portion thereof shall be modified or
deleted in such a manner so as to make this Grant Agreement as so modified legal
and enforceable to the fullest extent permitted under applicable law.

BY SIGNING BELOW AND ACCEPTING THIS GRANT AGREEMENT AND THE TARGET CASH BONUS
AWARD GRANTED HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

 

 

Authorized Officer [Eligible Officer]

 

2



--------------------------------------------------------------------------------

Appendix A

RAIT FINANCIAL TRUST (‘RAIT”)

2015 ANNUAL INCENTIVE COMPENSATION PLAN

(THE “ANNUAL CASH BONUS PLAN”)

ADOPTED PURSUANT TO

RAIT’S 2012 INCENTIVE AWARD PLAN

The Committee has adopted the Annual Cash Bonus Plan and made the Target Cash
Bonus Awards in order to incentivize the participants receiving such recipients
of such Target Cash Bonus Awards to produce a high level of operational
performance by explicitly linking the majority of their annual bonuses to three
metrics that the Committee believes are important drivers in the creation of
shareholder value, while also rewarding more subjective elements of each
participant’s performance through a reduced discretionary component.

 

  •   Each Target Cash Bonus Award is composed of two components, as described
below. The amount of the Target Cash Bonus Award under the Annual Cash Bonus
Plan, if any, that will become payable to the participant shall be determined
based on the satisfaction of the following Performance Targets included in each
of such components with respect to the related portion of the Target Cash Bonus
Amount.

 

  •   “Quantitative Bonus Award” — the Quantitative Bonus Award component of the
Target Cash Bonus Award is equal to 75% of the Target Cash Bonus Amount for each
participant, and is determined by RAIT’s performance relative to specified
objective performance criteria established by the Compensation Committee as
described below. The actual Quantitative Bonus Award earned by a participant may
range from 0% and 150% of target bonus amount specified below and based on
actual performance for the year.

 

  •   “ Qualitative Bonus Award ” — the Qualitative Bonus Award component of the
Target Cash Bonus Award typically will be equal to 25% of the Target Cash Bonus
Amount for each participant, and is determined based on the Compensation
Committee’s subjective evaluation of such participant’s performance relative to
specified individual and/or collaborative criteria established by the
Compensation Committee for each Eligible Officer, as described below. The actual
Qualitative Bonus Award earned by a participant may range from 0% and 150% of
target bonus amount based on actual performance for the year.

2015 Target Cash Bonus Award Levels

The target bonus amounts are set by the Compensation Committee for each of
RAIT’s Eligible Officers based on 2015 performance. Your Target Cash Bonus Award
levels are as follows:

 

2015 Quantitative Target

Cash Bonus Amount

  

2015 Qualitative Target

Cash Bonus Amount

  

Total 2015 Target Cash

Bonus Amount

$[            ]

   $[            ]    $[            ]

2015 Quantitative Bonus Award Criteria

The Compensation Committee has established the following objective performance
metrics to be utilized in determining any payout with respect to the
Quantitative Bonus Award component of the Target Cash Bonus Award weighted based
on these performance measurements:

 

3



--------------------------------------------------------------------------------

  •   Cash Available for Distribution (“CAD”) per share, calculated as that term
has been used by RAIT in its public reporting, subject to a limitation of $0.26
per share on the amount of CAD that may result from the gain on the sale of RAIT
owned real property that may be included in calculating CAD for purposes of
performance pursuant to this plan.

 

  •   Return on equity (“ ROE ”), calculated by dividing CAD per share by
average Adjusted Book Value (“ ABV ”), and

 

  •   Adjusted Book Value (“ABV”) per share, calculated as that term has been
used by RAIT in its public reporting.

The actual Quantitative Bonus Award payment with respect to each applicable
metric will depend on RAIT’s achievement of at least a “Threshold” level of
performance established by the Compensation Committee with respect to that
metric. There will be no Quantitative Bonus Award payable for that metric in the
event RAIT achieves less than the Threshold level for the applicable annual
performance period. RAIT’s achievement of the Threshold level for a designated
metric will result in a payout of 50% of the proportion of the Quantitative
Target Bonus Amount allocated to that metric; the achievement of the Target
level for a designated metric will result in a payout of 100% of the proportion
of the Quantitative Target Bonus Amount allocated to that metric; and the
achievement of the Maximum level for a designated metric will result in a payout
of 150% of the proportion of the Quantitative Target Bonus Amount allocated to
that metric. If the calculated percentage is between Threshold and Target or
between Target and Maximum for an annual performance period, then the earned
percentage will be prorated. The number of shares used for any per share metric
shall the weighted average number of shares outstanding for the relevant period.
The achievement of these levels and allocated payments are illustrated by the
following table:

 

Quantitative Metric

   Weighting    

Range

   Performance
Target     Resulting
Cash
Payout  

CAD per Share

     35 %    Threshold    $ [             ]      50 %       Target    $
[             ]      100 %       Maximum    $ [             ]      150 % 

ROE

     20 %    Threshold      [             ]%      50 %       Target     
[             ]%      100 %       Maximum      [             ]%      150 % 

ABV per Share Growth

     20 %    Threshold      [             ]%      50 %       Target     
[             ]%      100 %       Maximum      [             ]%      150 % 

2015 Qualitative Bonus Award Criteria

The Qualitative Bonus Award component of your Target Cash Bonus Amount, which
will be the remaining 25% of the overall target cash bonus amount, and will be
based on the Compensation Committee’s subjective evaluation of your performance
relative to achieving specified individual criteria established for 2015 which
the Compensation Committee has determined are also important elements of your
contribution to the creation of overall shareholder value.

 

4



--------------------------------------------------------------------------------

Target Cash Bonus Award Payments

 

  •   All Target Cash Bonus Award payments will be made in the year following
the completion of the annual performance period to which the Target Cash Bonus
Award payment relates. The actual payment will be made as soon as practical
after final certification of the underlying performance results and approval of
such payment by the Compensation Committee; provided, however, that, in order to
comply with certain rules concerning the regulation of deferred compensation
under the Internal Revenue Code of 1986, as amended, in no event will any such
payment be made later than March 15 of such year.

 

  •   If the participant terminates employment with RAIT prior to the conclusion
of any applicable performance period with respect to which an applicable Target
Cash Bonus Award, such participant’s entitlement to the Target Cash Bonus Award
payment will be determined by the terms of such participant’s employment
agreement, if any.

 

5